Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/11/2019 and 04/05/2021 have been considered by the Examiner.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to as follows:
Lines 1-2: the phrase “It is an object of the present invention to…” is a phrase which can be implied. The abstract should avoid using phrases which can be implied.
Lines 1-2: the abstract should not refer to the purported merits or speculative applications of the invention
Line 2: the legal phraseology “means” should be avoided within the abstract.
As the language of the abstract should be in narrative form and avoid extensive mechanical and/or design details, the Examiner respectfully recommends removing the reference characters for each component of the claimed invention from the abstract.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “discharge restricting means” in claim 13. The corresponding structure to the “discharge restricting means” of claim 13 can be found in paragraph [0097] of Applicant’s specification: “As shown in FIGS. 15 and 16, partition plates 91 (discharge restricting means) for partitioning the inside of the lateral discharge part”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, claims 11 and 12 recite the limitation "the bottom end part" in lines 1 and 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 11, claim 11 recites the limitation “the outside” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 12, claim 12 recites the limitations “the region” and “the pour spout side” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Koike et al. (JP2002019890A), hereinafter Koike.
Regarding claim 1, Koike teaches (Figs. 1 and 2) a beverage supply apparatus (tea supply machine main body 10) that supplies a beverage into a cup (cup A) placed at a cup station (cup stage 20) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view Kanazashi et al. (US4612850A), hereinafter Kanazashi.
Regarding claim 2, Koike teaches all of the elements of the current invention as described above except that the nozzle comprises a first nozzle and a second nozzle disposed above the first nozzle.
Kanazashi teaches (Fig. 5) a beverage supply apparatus (brewing apparatus 20) that supplies a beverage into a cup (cup 51) from a nozzle, the nozzle comprising a first nozzle (funnel 50) and a second nozzle (drain structure 28) disposed above the first nozzle (50) (column 4, lines 61-63). Kanazashi teaches that the nozzle comprises a first nozzle and a second nozzle disposed above the first nozzle as it prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup (column 3, line 64 though column 4, line 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to incorporate the teachings of Kanazashi to include that the nozzle comprises a first nozzle and a second nozzle disposed above the first nozzle. Doing so would prevent soiling the interior of the beverage depositing place, including the cup.
claim 3, Koike teaches (Figs. 1 and 2) a beverage supply apparatus (10) that supplies a beverage into a cup (A) placed at a cup station (20) from a nozzle (16), a distal end of which is disposed above the cup (A), wherein the nozzle (16) pours the beverage vertically downward, and a lateral discharge part (30) that discharges the beverage passing through the nozzle (16) at a flow rate equal to or less than a predetermined value to a side of the nozzle (16) is provided ([0008]-[0009] and [0011]).
Koike does not teach that the beverage is supplied from a first nozzle, wherein a second nozzle is provided above the first nozzle.
Kanazashi teaches (Fig. 5) a beverage supply apparatus (20) that supplies a beverage into a cup (51) from a nozzle, the nozzle comprising a first nozzle (50) and a second nozzle (28) disposed above the first nozzle (50) (column 4, lines 61-63). Kanazashi teaches that the beverage is supplied from a first nozzle, wherein a second nozzle is provided above the first nozzle, as it prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup (column 3, line 64 though column 4, line 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to incorporate the teachings of Kanazashi to include that the beverage is supplied from a first nozzle, wherein a second nozzle is provided above the first nozzle. Doing so would prevent soiling the interior of the beverage depositing place, including the cup.
Regarding claim 4, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Koike further teaches (Fig. 2) that the lateral discharge part (30) discharges post-drip after pouring the beverage from the nozzle (16) to a side of the nozzle (16) ([0011]).
Koike does not teach that the lateral discharge part discharges post-drip after pouring the beverage from the second nozzle to a side of the first nozzle.
As described above, Kanazashi teaches (Fig. 5) that the beverage is supplied from a first nozzle (50), wherein a second nozzle (28) is provided above the first nozzle (50) (column 4, lines 61-63) to 
One of ordinary skill in the art, and thus one of ordinary creativity, would have recognized that applying the known technique of Koike, discharging the post-drip after pouring the beverage from the nozzle to a side of the nozzle, to the dual-nozzle system of Kanazashi so that the post-drip would be discharged from the second nozzle to a side of the first nozzle would have yielded predictable results, i.e. preventing rear dripping at the nozzle and trailing of the beverage as taught by Koike. Further, applying the dual-nozzle system of Kanazashi to the system of Koike would have been recognized by one of ordinary skill in the art as resulting in an improved system that prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to further incorporate the teachings of Kanazashi to include that the lateral discharge part discharges post-drip after pouring the beverage from the second nozzle to a side of the first nozzle.

Regarding claim 5, the combination of Koike and Kanazashi teaches all of the elements of the current invention. Koike does not teach that the second nozzle pours the beverage vertically downward.
Kanazashi further teaches (Fig. 5) that the second nozzle (28) pours the beverage vertically downward (see Fig. 5; column 4, lines 61-63). Kanazashi teaches that the second nozzle pours the beverage vertically downward as it prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup (column 3, line 64 though column 4, line 6).

Regarding claim 6, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Koike does not teach that the first nozzle and the second nozzle are disposed coaxially on a vertical line.
Kanazashi further teaches (Fig. 5) that the first nozzle (50) and the second nozzle (28) are disposed coaxially on a vertical line (see Fig. 5; column 4, lines 61-63). Kanazashi teaches that the first nozzle and the second nozzle are disposed coaxially on a vertical line as it prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup (column 3, line 64 though column 4, line 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to incorporate the teachings of Kanazashi to include that the first nozzle and the second nozzle are disposed coaxially on a vertical line. Doing so would prevent soiling the interior of the beverage depositing place, including the cup.
Regarding claim 7, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Koike further teaches (Fig. 2) a guide (guide plate 31) for guiding post-drip of the beverage from a pour spout of the nozzle (16) to the lateral discharge part (30) ([0011]).
Koike does not teach a guide for guiding post-drip of the beverage from a pour spout of the second nozzle to the lateral discharge part.
As described above, Kanazashi teaches (Fig. 5) that the beverage is supplied from a first nozzle (50), wherein a second nozzle (28) is provided above the first nozzle (50) (column 4, lines 61-63) to prevent drops of brewing liquid to splash and soil the interior of the depositing place, including the cup 
One of ordinary skill in the art, and thus one of ordinary creativity, would have recognized that applying the known technique of Koike, guiding the post-drip from a pour spout of the nozzle to the lateral discharge part, to the dual-nozzle system of Kanazashi so that the guide would guide the post-drip of the beverage from a pour spout of the second nozzle to the lateral discharge part would have yielded predictable results, i.e. preventing rear dripping at the nozzle and trailing of the beverage as taught by Koike. Further, applying the dual-nozzle system of Kanazashi to the system of Koike would have been recognized by one of ordinary skill in the art as resulting in an improved system that prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to further incorporate the teachings of Kanazashi to include a guide for guiding post-drip of the beverage from a pour spout of the second nozzle to the lateral discharge part.

Regarding claim 8, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Koike further teaches that an end part of the guide (31) protrudes toward the pour spout of the nozzle (16) (see Fig. 2; [0011]).
Koike does not teach that an end part of the guide protrudes toward the pour spout of the second nozzle.
As described above, Kanazashi teaches (Fig. 5) that the beverage is supplied from a first nozzle (50), wherein a second nozzle (28) is provided above the first nozzle (50) (column 4, lines 61-63) to prevent drops of brewing liquid to splash and soil the interior of the depositing place, including the cup 
One of ordinary skill in the art, and thus one of ordinary creativity, would have recognized that applying the known technique of Koike, that an end part of the guide protrudes toward the pour spout of the nozzle, to the dual-nozzle system of Kanazashi so that an end part of the guide protrudes toward the pour spout of the second nozzle would have yielded predictable results, i.e. preventing rear dripping at the nozzle and trailing of the beverage as taught by Koike. Further, applying the dual-nozzle system of Kanazashi to the system of Koike would have been recognized by one of ordinary skill in the art as resulting in an improved system that prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to further incorporate the teachings of Kanazashi to include that an end part of the guide protrudes toward the pour spout of the second nozzle.
Regarding claim 11, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Koike further teaches (Fig. 2) that the bottom end part of the guide (31) is inclined diagonally downward from the pour spout of the nozzle (16) toward the outside (see Fig. 2; [0011]).
Koike does not teach that the bottom end part of the guide is inclined diagonally downward from the pour spout of the second nozzle toward the outside.
As described above, Kanazashi teaches (Fig. 5) that the beverage is supplied from a first nozzle (50), wherein a second nozzle (28) is provided above the first nozzle (50) (column 4, lines 61-63) to prevent drops of brewing liquid to splash and soil the interior of the depositing place, including the cup 
One of ordinary skill in the art, and thus one of ordinary creativity, would have recognized that applying the known technique of Koike, that the bottom end part of the guide is inclined diagonally downward from the pour spout of the nozzle toward the outside, to the dual-nozzle system of Kanazashi so that the bottom end part of the guide is inclined diagonally downward from the pour spout of the second nozzle toward the outside would have yielded predictable results, i.e. preventing rear dripping at the nozzle and trailing of the beverage as taught by Koike. Further, applying the dual-nozzle system of Kanazashi to the system of Koike would have been recognized by one of ordinary skill in the art as resulting in an improved system that prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koike to further incorporate the teachings of Kanazashi to include that the bottom end part of the guide is inclined diagonally downward from the pour spout of the second nozzle toward the outside.
Regarding claim 12, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Although the combination of Koike and Kanazashi does not teach that the bottom end part of the guide is inclined at two stages such that a region outside the region on the pour spout side of the second nozzle is more steeply inclined, this claim limitation lacks patentable weight under MPEP § 2144.04—Changes in Size, Shape, or Sequence of Adding Ingredients.
MPEP § 2144.04 cites In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), in which the court held that “the configuration of the claimed [invention] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”  MPEP § 2144.04 further cites Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” 
Paragraph [0108] of Applicant’s specification states “The inclination of the bottom end part 64a of the guide 64 is small in the vicinity of the pour spout 63 of the buffer nozzle 61 and large in an outward part in the diameter direction, that is, two-stage inclination, and so it is possible to… limit the flow rate of coffee guided outward along the bottom end part 64a of the guide 64 from the pour spout 63 to a low level. Therefore, it is possible to supply coffee to the coffee nozzle 23 side without any waste during coffee pouring and pour the coffee from the coffee nozzle 23 and discharge only post-drip of the coffee from the pour spout 63 from the opening 87 of the lateral discharge part 82”, indicating that the desired function of the guide is to limit the flow rate of the beverage to supply the beverage without any waste during pouring and discharge only post-drip of the beverage from the lateral discharge part.
Koike teaches that the guide is inclined diagonally downward from the pour spout of the second nozzle toward the outside in order to limit the flow rate of the beverage to supply the beverage without any waste, i.e. rear dripping or trailing, and discharge only post-drip of the beverage from the lateral discharge part ([0011]), as described above. Therefore, the general conditions of the claim, that the guide limits the flow rate of the beverage to supply the beverage without any waste during pouring and discharge only post-drip of the beverage from the lateral discharge part, are disclosed in the prior art taught by Koike and thus the limitation of claim 12 is considered a change in shape and lacks patentable weight.
claim 13, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above. Koike further teaches (Fig. 2) that the lateral discharge part (30) comprises discharge restricting means (guide plate 31) for damming up beverage discharge at a flow rate equal to or above a predetermined value to a side of the nozzle ([0011]).
Koike does not teach that the lateral discharge part comprises discharge restricting means for damming up beverage discharge at a flow rate equal to or above a predetermined value to a side of the first nozzle.
As described above, Kanazashi teaches (Fig. 5) that the beverage is supplied from a first nozzle (50), wherein a second nozzle (28) is provided above the first nozzle (50) (column 4, lines 61-63) to prevent drops of brewing liquid to splash and soil the interior of the depositing place, including the cup (column 3, line 64 though column 4, line 6). Koike teaches that the lateral discharge part comprises discharge restricting means for damming up beverage discharge at a flow rate equal to or above a predetermined value to a side of the nozzle as it prevents rear dripping at the nozzle and trailing of the beverage ([0011] lines 1-2 and 8-10).
One of ordinary skill in the art, and thus one of ordinary creativity, would have recognized that applying the known technique of Koike, that the lateral discharge part comprises discharge restricting means for damming up beverage discharge at a flow rate equal to or above a predetermined value to a side of the nozzle, to the dual-nozzle system of Kanazashi so that the lateral discharge part comprises discharge restricting means for damming up beverage discharge at a flow rate equal to or above a predetermined value to a side of the first nozzle would have yielded predictable results, i.e. preventing rear dripping at the nozzle and trailing of the beverage as taught by Koike. Further, applying the dual-nozzle system of Kanazashi to the system of Koike would have been recognized by one of ordinary skill in the art as resulting in an improved system that prevents drops of brewing liquid to splash and soil the interior of the depositing place, including the cup. 
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view Kanazashi, further in view of Nakajima (JP2013244196A).
Regarding claim 9, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above except that an undersurface of the guide is treated to produce a capillary phenomenon.
Nakajima teaches (Fig. 4) a beverage supply apparatus (vending machine 1) comprising a guide (liquid guide 43) for guiding post-drip of the beverage from a liquid pouring nozzle (liquid outlet nozzle 40) ([0007]), wherein an undersurface of the guide (43) is treated to produce a capillary phenomenon ([0036] lines 3-5; [0041]). Nakajima teaches that an undersurface of the guide is treated to produce a capillary phenomenon as it guides the post-drip liquid away from the cup so that it does not contaminate the cup ([0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Koike and Kanazashi to further incorporate the teachings of Nakajima to include that an undersurface of the guide is treated to produce a capillary phenomenon. Doing so would prevent contamination of the cup by the post-drip liquid.
Regarding claim 10, the combination of Koike and Kanazashi teaches all of the elements of the current invention as described above except that the treatment to produce a capillary phenomenon is a groove provided in the undersurface of the guide.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Koike and Kanazashi to further incorporate the teachings of Nakajima to include that the treatment to produce a capillary phenomenon is a groove provided in the undersurface of the guide. Doing so would prevent contamination of the cup by the post-drip liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/JOEL M ATTEY/Primary Examiner, Art Unit 3763